Per Curiam,
After judgment on the scire facias sur mortgage, a sheriff’s sale on a levari facias thereunder, and the acknowledgment and delivery of the deed to the purchaser for the mortgaged premises, it was too late to question the validity of the acknowledgment of the mortgage, or the regularity of the proceedings under the scire facias prior to the acknowledgment and delivery of the sheriff’s deed: Michaelis v. Brawley, 109 Pa. 7; Sweeney v. Girolo, 154 Pa. 609; Foster v. Gray, 22 Pa. 15; McFee v. Harris, 25 Pa. 102. In the case first cited it is said : “ The mortgage of a married woman is invalid unless properly acknowledged. If such be the fact it may be successfully interposed against a recovery on the mortgage. If however judgment be recovered on scire facias issued on the mortgage, the judgment is conclusive that it was properly executed.” The acknowledgment of a mortgage is no part of its execution, but only evidence of it.’
The action of the court in taking acknowledgment of the *444sheriff’s deed, followed by delivery thereof to the purchaser, had the effect of a judicial decree, curing “defects, if any, in process and execution.
There is no error in the learned judge’s answers to plaintiffs’ first to fifth points inclusive ; nor in his answers to defendants’ points recited in the sixth to tenth specifications of error, or in directing the jury to find for plaintiffs. Neither of- the specifications is sustained.
Judgment affirmed.